—Order, Supreme Court, New York County, entered October 8, 1976, granting, inter alia, temporary alimony and child support in the amount of $400 per week and granting temporary custody of the children to the wife, unanimously modified, on the facts and in the exercise of discretion, to the extent of reducing the award of temporary alimony and child support to $250 per week from the date of this order, and otherwise affirmed, without costs or disbursements. Our review of the record indicates that the award of temporary alimony and child support was excessive to the extent indicated. Concur—Kupferman, J. P., Lupiano, Evans and Lane, JJ.